Citation Nr: 0033420	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  94-47 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

The propriety of the initial 0 percent (noncompensable) 
evaluation assigned for the veteran's service-connected 
cervical strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1981 to September 
1993.  

This appeal arises from a February 1994 rating action which, 
inter alia, granted service connection and assigned a 10 
percent disability evaluation for right carpal tunnel 
syndrome; granted service connection and assigned a 
noncompensable evaluation for muscle strain of the neck; and 
denied service connection for a right shoulder disability.  
The grants of service connection were each made effective 
from September 30, 1993, the day following the date of the 
veteran's discharge from active military service A notice of 
disagreement was received from the veteran in July 1994 in 
which he indicated dissatisfaction with the assigned ratings 
for carpal tunnel syndrome and muscle strain of the neck as 
well as the denial of service connection for right shoulder 
disability.  The veteran perfected an appeal of these matters 
to the Board of Veterans' Appeals (Board).

In February 1997, the Board remanded the case for the veteran 
to be afforded a hearing before a Veterans Law Judge.  The RO 
withdrew this request.  The veteran provided testimony at a 
hearing before an RO hearing officer in August 1997.  A 
transcript of the hearing is of record. 

In September 1999, the Board denied a compensable evaluation 
for the right carpal tunnel syndrome.  The Board also found 
that the veteran's claim for right shoulder disability was 
well-grounded and remanded the issue for further examination.  
Lastly, the Board remanded the issue involving the initial 
evaluation assigned for cervical strain for further 
development and adjudication.  

In an August 2000 rating action, the RO granted service 
connection for right shoulder disability and assigned a 
noncompensable rating, but continued the denial of a higher 
evaluation for cervical strain.  




FINDING OF FACT

Since September 30, 1993, the veteran's cervical spine 
disorder has been manifested full range of motion; however, 
he has consistently complained of pain and tenderness (to 
include on examination), and has indicated significant 
stiffness and limitation of motion when he did anything that 
required exertion of the cervical spine.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 10 percent evaluation for a 
cervical spine disorder have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code (DC) 5290 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

As noted above, the veteran had active service from January 
1981 to September 1993.  He filed his claim for service 
connection for a cervical strain in October 1993.

The veteran's service medical records were reviewed.  The 
records reveal numerous complaints of cervical neck pain.  In 
a January 1993 treatment record, the veteran complained of 
cervical pain.  Examination revealed no pain or tingling on 
the left side with full cervical rotation and pain on the 
right side of the neck.  In a May 1993 treatment record, the 
veteran was diagnosed with right cervical radiculopathy
A radiology report dated in June 1993 revealed a normal 
cervical spine with flexion/extension lateral views.  In a 
July 1993 treatment record, the veteran complained of bad 
posterior neck pain that was worse in the morning.  X-rays of 
the cervical spine were within normal limits.  The assessment 
was cervical radiculitis.  There was no radiculopathy.  In a 
subsequent July 1993 treatment record, the veteran complained 
of neck pain due to stretching exercises.  Examination of the 
cervical spine revealed full range of motion.  EMG revealed 
mild carpal tunnel syndrome without cervical radiculopathy.  
The assessment was normal cervical spine exam without 
radiculopathy.  On discharge examination, it was noted that 
the veteran had neck pain

On VA examination in December 1993, the veteran complained of 
pain in both shoulders when he moved his neck.  Examination 
revealed that movements of the cervical spine were painful 
but essentially intact.  Full range of motion was present.  
There was no spasm of the paraspinal musculature.  There was, 
however, clearcut evidence of spasm and localized tenderness 
of the musculature around both scapular bones, above and 
below the scapular spine (supraspinatus and infraspinatus).  
There were localized tenderness and trigger points when the 
muscles were palpated.  Movements of the head and neck 
produced pain the area.  The examiner noted that no 
additional studies were needed.  A radiology report of the 
cervical spine revealed mild spondylosis, including a 
prominent osteophyte involving the C5 body anteriorly.  There 
was no fracture, subluxation, neural foramina encroachment or 
lytic lesions.  The diagnosis was spasm of the musculature of 
both shoulders, probably due to psychogenic factors.

In a February 1994 rating action, the RO granted service 
connection for a neck condition and assigned a noncompensable 
rating.  The veteran appealed for a higher rating.

The veteran provided testimony at a hearing before an RO 
hearing officer in March 1995.  The veteran stated that he 
cervical spine condition was more than a muscle strain and 
the he was having difficulty pain radiating to his shoulder.  
He experienced significant stiffness and limitation of motion 
when he did anything that required exertion of the cervical 
spine.

The veteran was afforded a VA examination in April 1995.  He 
provided a history of right neck pain.  Examination of the 
cervical spine revealed no evidence of a fixed deformity.  
There was mild thoracolumbar scoliosis.  The back musculature 
was within normal limits.  Range of motion was within normal 
limits.  There was no evidence of sensory or motor deficit 
associated with the cervical spine.  There was some 
tenderness to palpation of the parascapular and lower 
cervical region.  An x-ray of the cervical spine revealed 
some evidence of mild spondylosis, otherwise unremarkable.  
The diagnosis was mild degenerative changes of the cervical 
spine.

In a March 1996 VA outpatient treatment record, the veteran 
provided a history of neck pain for the past three years.  He 
stated that in the past month, the pain had become severe and 
was increased when he bends his neck.  There was no 
paraesthsias or neck stiffness.  Examination of the back 
revealed no focal tenderness.  The pain was localized in the 
area of the trapezious insertion.  The diagnostic impression 
was muscular strain.

Following appellate review in September 1999, the Board 
remanded the issue of the propriety of the initial 
noncompensable rating assigned for cervical strain.  In 
particular, the Board noted the VA examinations of record 
were not sufficient for evaluation purposes.  The RO was 
requested to provide the veteran with a VA orthopedic 
examination to determine the extent of all functional 
impairment due to the service-connected cervical spine 
disability which results from pain, particularly pain on 
motion.  The RO was also instructed to consider the 
appropriateness of assigning "staged" ratings pursuant to 
the Court's holding in Fenderson.

The veteran was afforded a VA orthopedic examination in 
February 2000.  The veteran stated that since his position as 
a postman, his neck pain had increased tremendously and was 
constant.  Currently, he was off his duty as a postman and 
his symptoms have greatly improved.  He denied motor 
weakness, numbness, tingling sensation, or an unstable gait.  
Examination of the cervical spine revealed full range of 
motion.  Flexion and extension were to 30 degrees.  Lateral 
flexion to the right and the left was to 40 degrees and 
rotation to the right and the left was to 55 degrees.  The 
veteran had normal strength in the bilateral upper 
extremities and had normal reflexes.  Romberg's sign was 
negative.  There was negative clonus.  Cervical spine x-rays 
were not taken but lumbar films were taken which showed mild 
degenerative joint changes.  The assessment included cervical 
strain.  The examiner commented that the veteran complained 
of constant cervical pain while he worked as a postman.  He 
was currently only mildly symptomatic regarding this problem.  
He also reported that the did not have too much difficulty 
before he started his work as a postman.  Currently, the 
veteran was not functionally impaired regarding his ailment.  
There was full range of motion as well as normal motor and 
sensory function of the cervical spine. 

In August 2000, the RO continued to deny a compensable 
evaluation for the service connected cervical strain.  The 
RO's decision was based on a review of all the evidence of 
record.   

II.  Analysis

The veteran contends that his service-connected cervical 
strain is more disabling than currently evaluated and 
shoulder receive a higher evaluation.

Initially, the Board finds that the duty to develop all 
evidence pertinent to the claim remaining on appeal has been 
met.  In this regard, the Board notes pertinent treatment 
records have been associated with the record, that the 
veteran has undergone VA examination in connection with the 
claim, and has been afforded an opportunity to present 
evidence and argument on his behalf.  There is no indication 
that there are any other outstanding medical records 
pertinent to the claim that have not been obtained.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the recent Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the 
time a disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, Vet. App. at 126. 

In evaluating a service-connected disability, 38 C.F.R. 
§ 4.40 requires consideration of functional loss due to pain 
and weakness.  As regards the joints, 38 C.F.R. § 4.45 notes 
that the factors of disability reside in reductions of their 
normal excursion of movements in different planes.  The 
considerations include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing.  

Accordingly, when evaluating musculoskeletal disabilities, VA 
may, in addition  to applying scheduler criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  

Because there is no specific diagnostic code pursuant to 
which cervical strain is evaluated, the veteran's disability 
is evaluated, pursuant to Diagnostic Code 5299-5290, on the 
basis of limitation of cervical spine motion.  See 38 C.F.R. 
§§ 4.20, 4.27.  Under Diagnostic Code 5290, a 10 percent 
evaluation is warranted for slight limitation of motion of 
the cervical spine. A 20 percent evaluation is warranted for 
moderate limitation of motion of the cervical spine. A 30 
percent evaluation is warranted for severe limitation of 
motion of the cervical spine. Id.  In every instance where, 
as here, the minimum schedular evaluation requires residuals 
and the schedule does not provide a zero percent evaluation, 
a zero percent evaluation will be assigned when the required 
residuals are not shown.  See 38 C.F.R. § 4.31.

The Board acknowledges that, since the September 1993 
effective date of the grant of service connection, there is 
no specific objective evidence establishing that veteran has 
experienced limitation of motion of the cervical spine.  
Reports of VA examination of record all document range of 
motion described as "full" by each examiner.  However, the 
veteran has consistently complained of cervical spine pain 
and discomfort.  On VA examination in December 1993, 
movements of the head and neck produced pain in the area.  On 
VA examination in April 1995, there was some tenderness to 
palpation of the lower cervical region.  Moreover, as noted 
by the February 2000 VA examiner, the veteran then reported 
that his cervical spine disorder was mildly symptomatic.  The 
veteran also has asserted that he experiences significant 
stiffness and limitation of motion when he did anything that 
required exertion of the cervical spine.  Given the 
consistency of the veteran's complaints, the Board finds it 
entirely conceivable that, during flare-ups of pain and/or 
with exertion of the cervical spine, the veteran's disability 
may result in greater functional limitation than has been 
shown objectively.  Hence, in view of the above, and with 
resolution of all reasonable doubt in the veteran's favor, 
the Board finds that the criteria for a 10 percent 
evaluation, for overall slight limitation of motion of the 
cervical spine is warranted under Diagnostic Code 5290.  See 
38 C.F.R. § 4.3.  See also 38 C.F.R. §§ 4.40, 4.45, DeLuca, 
supra. 

In the absence of more significant objective findings, 
however, there is no basis for assignment of a higher 
evaluation under Diagnostic Code 5290 or any other 
potentially applicable diagnostic code for evaluating the 
cervical spine.  


ORDER

A 10 percent initial schedular rating for cervical strain is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals



 

